MEMORANDUM OF DECISION.
The Defendant, Duayne Vais, appeals from a judgment of conviction of criminal threatening with a dangerous weapon, 17-A M.R.S.A. § 209 (1983), following a jury-waived trial in Superior Court, in Somerset County.
The principal issue urged on appeal was the sufficiency of the evidence. This, however, was essentially a question of fact for the finder-of-fact. The presiding justice, sitting without a jury, could rationally have found all elements of the crime beyond a reasonable doubt.
We have reviewed the Defendant’s other issues and conclude that none has merit.
The entry must be:
Judgment affirmed.
All concurring.